



EXHIBIT 10.7
SECOND AMENDMENT TO LEASE




THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
September 30, 2016, by and between THE IRVINE COMPANY LLC, a Delaware limited
liability company, (“Landlord”), and 5 ARCHES, LLC, a California limited
liability company (“Tenant”).


RECITALS


A.
Landlord and Tenant are parties to that certain lease dated January 27, 2015
which lease has been previously amended by First Amendment to Lease dated
September 9, 2016 (the “First Amendment”) (collectively, the "Lease"). Pursuant
to the Lease, Landlord has leased to Tenant space currently containing
approximately 13,887 rentable square feet (the “Premises”) described as Suite
No. 950 on the 9th floor and Suite No. 1150 on the 11th floor of the building
located at 19800 MacArthur Boulevard, Irvine, California (the “Building”).



B.
Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.



NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:


I.
Amendment. Effective as of the date hereof (unless different effective date(s)
is/are specifically referenced in this Section), Landlord and Tenant agree that
the Lease shall be amended in accordance with the following terms and
conditions:



A.
Section III.A.3 of the First Amendment is hereby deleted in its entirety and the
following shall be substituted in lieu thereof:



“3.
Effective as of the Commencement Date for Suite 950, Item 6 shall be amended by
deleting Item 6.B. and substituting the following for Suite 950:



Months of Term or Period
Monthly Rate Per Square Foot
Basic Monthly Rent
1-12
$2.84
$18,792.00
13-24
$2.97
$19,652.00
25-36
$3.10
$20,512.00
37-48
$3.24
$21,439.00
49 to 6/30/21
$3.39
$22,432.00”



II.    GENERAL.


A.
Effect of Amendments. The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.



B.
Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.



C.
Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including






--------------------------------------------------------------------------------





but not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.


D.
Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.



E.
Authority. If Tenant is a corporation, limited liability company or partnership,
or is comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms.

    
F.
Certified Access Specialist. As of the date of this Amendment, there has been no
inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.



G.
Attorneys' Fees. The provisions of the Lease respecting payment of attorneys'
fees shall also apply to this Amendment.



H.
Brokers.  Article 18 of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) is the agent of Landlord
exclusively and Savills Studley/Irvine (“Tenant’s Broker”) is the agent of
Tenant exclusively.  By the execution of this Amendment, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified
herein, which acknowledgement and confirmation is expressly made for the benefit
of Tenant’s Broker. By the execution of this Amendment, Landlord and Tenant are
executing the confirmation of the agency relationships set forth herein. The
warranty and indemnity provisions of Article 18 of the Lease, as amended hereby,
shall be binding and enforceable in connection with the negotiation of this
Amendment.



I.
Execution of Amendment. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant.



J.
Nondisclosure of Terms. Landlord and Tenant acknowledge that the content of this
Amendment and any related documents are confidential information. Except to the
extent disclosure is required by law, Landlord and Tenant shall each keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than to its respective
financial, legal and space-planning consultants, provided, however, that Tenant
may disclose the terms to prospective subtenants or assignees under the Lease,
as amended, or pursuant to legal requirement.



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.









--------------------------------------------------------------------------------





LANDLORD:


THE IRVINE COMPANY LLC,
a Delaware limited liability company






By /s/ Steven M. Case [[Executor 1 Signature]]


Name: Steven M. Case [[Tenant 1 Name]]
Title: EVP [[Tenant
[[Executor 1 Name]]
[[Executor 1 Title Line 1]]
[[Executor 1 Title Line 2]]








Executor 2 Signature]]


[[Executor 2 Name]]
[[Executor 2 Title Line 1]]
[[Executor 2 Title Line 2]]








[[ReviewerInitial1]]
TENANT:


5 ARCHES, LLC,
a California limited liability company






By /s/ Gene Clark [[Tenant 1 Signature]]


Name: Gene Clark [[Tenant 1 Name]]
Title: EVP [[Tenant 1 Title]]
















